DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 5/23/2022 has been received and entered. Application No. 17/213,372 Claims 1, 3-10 & 12-22 are now pending. Claims 2 & 11 have been canceled. Claims 1, 3, 10, 12 & 19 have been amended. Claims 20-22 are new.

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 depends from claim 1 which recites display the second-level menu of the on-top floating window in response to a user triggering the on-top floating window. Claim 22 recites the display of the second-level on-top floating window as a result of receiving the media file transfer message. It is unclear which triggers the display of the second-level menu of the on-top floating window. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 19 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MICHAELY et al. (U.S. Pub 2018/0181381) hereinafter Mich, in view of LIAO et al. (U.S. Pub 2021/0191741) hereinafter Liao.

As per Claim 1, Mich teaches A device for intelligent interaction, comprising a touch-sensitive display, and a processor coupled to the touch-sensitive display and configured to: display a window on the touch-sensitive display, wherein the window is a first-level menu; (Fig. 2A, ¶24, ¶45-47 wherien a first user interface 200 may be displayed on the display 112 and/or the display interface 124 may form a touch-sensitive display that may detect touch inputs, and may include the application installation request window 168 which includes an install 202 button)
display upon receiving a media file transfer message from a network side; (Fig. 2A, Fig. 1B, Fig. 2B, Fig. 2F, ¶47, ¶51 wherein  the application program installer 110 may provide information related to a progress of the download and installation via display 112. For example, referring to FIG. 2B, user interface 210 may include a progress bar 212 or other graphic or alphanumeric presentation representing a status (e.g., X % completed, where X is a number, for instance, having a value in a range of 0 to 100) of the level of completion of the download of the application program package 164 (FIGS. 1A and 1B) within the application installation request window 168)
 display a second-level menu of the window in response to a user triggering the window, wherein the second-level menu comprises a cancel icon that is configured to stop downloading a media file or stop pushing a downloaded media file; and (Fig. 2A, Fig. 1B, Fig. 2F, ¶51 wherein a user interface 250 may display, within the application installation request window 168, wherien the application program installer 110 may be configured to detect or otherwise determine, upon a selection of the install 202 button in FIG. 2A, that the framework 132 used as part of the installation of the application program package 164 is not present or stored at the electronic device 100. Accordingly, the application program installer 110 may be configured to locate the framework 132 based on the extraction of the subset of package information 152 and acquire the framework 132 from the second server 134 wherein a framework acquisition progress bar 254 representing a status of a level of completion of downloading the framework 132 may be displayed along with a cancel 256 button)
stop downloading the media file or stop pushing the downloaded media file in response to the user triggering the cancel icon through the touch-sensitive display. (Fig. 2F, ¶51 wherein a cancel 256 button that may be selected in the event the user desires to halt the acquisition of the framework 132 and terminate the installation of the application program package 164)
However, Mich does not explicitly teach display an on-top floating window, enlarge the on-top floating window upon receiving a trigger;
Liao teaches display an on-top floating window, enlarge the on-top floating window upon receiving a trigger; (Fig, 5, Fig. 7, ¶67, ¶68, ¶75 wherein after receiving an expanding operation on the shrunk floating window by clicking or sliding, the floating window is restored from the edge to the non-edge area wherein the method can change the position of the floating window by the drag operation, and change the size of the floating window by expanding or retracting, thereby reducing hindering on other operations of the user due to the floating window)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of screen casting of Liao with the teaching of application program package of Mich because Liao teaches provided a screen casting method, applied to a terminal, the method including: displaying a user interface of a first application; when a screen casting instruction with respect to the first application is received, casting the user interface of the first application on a screen of another terminal for display; and displaying a homepage user interface, and shrinking the user interface of the first application and displaying the shrunk user interface of the first application through a floating window wherien by generating a floating window of the first application in the terminal, and casting the user interface of the first application to the screen of another terminal by using the screen casting technology, the first application returns back to the background of the terminal, and a second application may run in the homepage user interface, so as to satisfy the user need of running multiple applications at the same time. By using this method, the problem that other operations cannot be performed when casting the screen can be solved. (¶6, ¶10)

As per Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1.

As per Claim 19 is similar in scope to Claim 1; therefore, Claim 19 is rejected under the same rationale as Claim 1.

As per Claim 22, the rejection of claim 1 is hereby incorporated by reference; Mich as modified further teaches wherein the processor is further configured to display the second-level menu of the on-top floating window upon receiving the media file transfer message from the network side. (Fig. 2A, Fig. 1B,Fig. 2B, Fig. 2F, ¶47, ¶51 wherein a user interface 250 may display, within the application installation request window 168, wherien the application program installer 110 may be configured to detect or otherwise determine, upon a selection of the install 202 button in FIG. 2A, that the framework 132 used as part of the installation of the application program package 164 is not present or stored at the electronic device 100. Accordingly, the application program installer 110 may be configured to locate the framework 132 based on the extraction of the subset of package information 152 and acquire the framework 132 from the second server 134 wherein a framework acquisition progress bar 254 representing a status of a level of completion of downloading the framework 132 may be displayed wherein  the application program installer 110 may provide information related to a progress of the download and installation via display 112. For example, referring to FIG. 2B, user interface 210 may include a progress bar 212 or other graphic or alphanumeric presentation representing a status (e.g., X % completed, where X is a number, for instance, having a value in a range of 0 to 100) of the level of completion of the download of the application program package 164 (FIGS. 1A and 1B) within the application installation request window 168; as taught by Mich; Fig, 5, Fig. 7, ¶67, ¶68, ¶75 wherein after receiving an expanding operation on the shrunk floating window by clicking or sliding, the floating window is restored from the edge to the non-edge area; as taught by Liao)

Claims 3 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Liao, as applied to claims 2 & 11 above, and further in view of ZENTNER et al. (U.S. Pub 2015/0031324) hereinafter Zen.

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Mich as modified previously taught the second-level menu, the cancel icon and the on-top floating window. However, Mich as modified does not explicitly teach wherein the second-level menu further comprises a hide icon, and the processor is further configured to display the hide icon while the cancel icon is displayed in the second-level menu of the on-top floating window, and to hide the second-level menu or hide the on-top floating window in response to the user triggering the hide icon.
Zen teaches wherein the second-level menu further comprises a hide icon, and the processor is further configured to display the hide icon while the cancel icon is displayed in the second-level menu of the on-top floating window, and to hide the second-level menu or hide the on-top floating window in response to the user triggering the hide icon. (Fig. 70, Fig. 71 a call/message taker can interact with citizen #1 (33) by entering responses in white space 830 and selecting the send button 840, periodically selecting the hide button 850 if required to perform another task, and selecting the end button after eliciting the necessary information. Examiner interprets the end button to be analogous to a cancel button)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of providing context-aware linkage between emergency sms and public safety of Zen with the teaching of application program package of Mich as modified because Zen teaches SMS with the ability to transfer, conference or park an SMS message which provides superior  technology for public safety incident origination. (¶3)

Claim 12 is similar in scope to Claim 3; therefore, Claim 12 is rejected under the same rationale as Claim 3.

Claims 4, 5, 7, 9, 13, 14, 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Liao, as applied to claims 1 & 10 above, and further in view of YING (U.S. Pub 2017/0372678) hereinafter Ying.

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference;  Mich as modified previously taught the on-top floating window and the touch-sensitive display. However, Mich as modified does not explicitly teach wherein the processor is further configured to display the on-top floating window in a second size at a second position of the touch-sensitive display.
Ying teaches wherein the processor is further configured to display the on-top floating window in a second size at a second position of the touch-sensitive display. (Fig. 2B, Fig. 3B, ¶64, ¶104 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of floating window processing method of Ying with the teaching of application program package of Mich as modified because Ying teaches A floating window processing method and apparatus is disclosed. The method includes: displaying a floating window in a target display area of a display screen; obtaining an operation signal that works on the floating window; determining a form variation parameter of the floating window according to the operation signal; and dynamically regulating a display form of the floating window, the display form including a display location and/or size allowing for ease in redirecting/resizing the floating window. (¶abstract. ¶169)

As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; Mich as modified further teaches wherein the processor is further configured to display the on-top floating window in a first size at a first position of the touch-sensitive display, before displaying the on-top floating window in the second size at the second position of the touch-sensitive display. (Fig. 2B, Fig. 3B, ¶64, ¶104, ¶169 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in; as taught by Ying. Examiner points to Fig. 2B and 3B for the appearance of a first size and a first position before second size and a second position)

As per Claim 7, the rejection of claim 4 is hereby incorporated by reference; Mich as modified further teaches wherein the processor is further configured to display prompt information in the on-top floating window in response to the media file being in a downloading state, wherein the prompt information comprises at least one of a file type of the media file, a download progress, a user identification of a pushing user, or network information during download. (Fig. 2A, Fig. 1B, Fig. 2F, ¶51 wherein a user interface 250 may display, within the application installation request window 168, wherien the application program installer 110 may be configured to detect or otherwise determine, upon a selection of the install 202 button in FIG. 2A, that the framework 132 used as part of the installation of the application program package 164 is not present or stored at the electronic device 100. Accordingly, the application program installer 110 may be configured to locate the framework 132 based on the extraction of the subset of package information 152 and acquire the framework 132 from the second server 134 wherein a framework acquisition progress bar 254 representing a status of a level of completion of downloading the framework 132; as taught by Mich)
after the on-top floating window in the second size is displayed at the second position of the touch-sensitive display, and (¶64,¶67, ¶71, ¶104,¶105, 107, ¶109 wherein Determine whether the sliding speed is greater than a preset speed threshold. If the sliding speed is greater than the preset speed threshold, step 207 is performed. If the sliding speed is not greater than the preset speed threshold, the procedure ends wherien Control, according to the sliding speed and a target acceleration at the time point when the operation signal disappears, the floating window to perform a decelerated rectilinear motion along the sliding direction that is at the time point when the operation signal disappears wherien When it is detected that the zoom operation signal (that is, the first moving operation signal and the second moving operation signal) disappears, determine whether the display size of the floating window is greater than a maximum display size. If the display size of the floating window is greater than the maximum display size, step 308 is performed Regulating the display size of the floating window to the maximum display size. If the display size of the floating window is not greater than the maximum display size, step 309 is performed Detecting whether the floating window is fully displayed in a target display area. If the floating window is fully displayed in the target display area, the procedure ends. Examiner is relying on functions performed as a result of displaying the window in a second position and a second size; as taught by Ying)

As per Claim 9, the rejection of claim 5 is hereby incorporated by reference; Mich as modified further teaches wherein the processor is further configured to push the downloaded media file on the touch-sensitive display for display (¶29 wherein he electronic device 100 may display, within display interface 124, an application window 116 associated with a particular (installed) application program providing access to an application program package 164 residing or stored at the first server 130; as taught by Mich)
in response to the user performing no operation on the cancel icon; and (Fig. 2F, ¶51 wherein a cancel 256 button that may be selected in the event the user desires to halt the acquisition of the framework 132 and terminate the installation of the application program package 164; as taught by Mich; Examiner interprets the display of an installed application as an indication that no operation was performed on the cancel icon)
to shift the on-top floating window in the second size displayed at the second position to the first position for display in the first size. (Fig. 2B, Fig. 3B, ¶64, ¶104, ¶169 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in; as taught by Ying. Examiner points to Fig. 2B and 3B for the appearance of a first size and a first position before second size and a second position; as taught by Ying)

Claim 13 is similar in scope to Claim 4; therefore, Claim 13 is rejected under the same rationale as Claim 4.

Claim 14 is similar in scope to Claim 5; therefore, Claim 14 is rejected under the same rationale as Claim 5.

Claim 16 is similar in scope to Claim 7; therefore, Claim 16 is rejected under the same rationale as Claim 7.

Claim 18 is similar in scope to Claim 9; therefore, Claim 18 is rejected under the same rationale as Claim 9.

Claims 6 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Liao in view of Ying, as applied to claims 5 & 14 above, and further in view of Kim (U.S. Pub 2010/0277635).

As per Claim 6, the rejection of claim 5 is hereby incorporated by reference; Mich as modified previously taught the cancel icon and media file transfer message. Mich as modified further teaches wherein the processor is further configured to shift the on-top floating window at the first position to the second position and display the on-top floating window in the second size wherein the first position is different from the second position, and the first size is smaller than the second size. (Fig. 2B, Fig. 3B, ¶64, ¶104, ¶169 wherein A floating window 21 is displayed on a screen 20 of a terminal device. A finger of a user selects the floating window 21, and triggers a sliding operation signal that is along a target direction. The finger of the user moves from a location A to a location B wherien the floating window 31 is zoomed in is used as an example, two fingers of a user slide outward along opposite directions for a distance. In the sliding process, the floating window 31 is gradually zoomed in; as taught by Ying. Examiner points to Fig. 2B and 3B for the appearance of a first size and a first position before second size and a second position)
However, Mich as modified does not explicitly teach wherein the processor is further configured to display a status after receiving the media file transfer message and before 16PAR2110792USPX2022233JZCN-US displaying the cancel icon,
Kim teaches wherein the processor is further configured to display a status after receiving the media file transfer message and before 16PAR2110792USPX2022233JZCN-USdisplaying the cancel icon, (Fig. 1, Fig.3, ¶54 wherein the photographing apparatus may receive a signal from the user input unit 53 through the user interface 54. A user may select a menu displayed on the display unit 51 using the user input unit 53. Thus, the user may select a transfer method when transferring image data of the photographing apparatus to the external device 56 if the external device 56 includes a file having the same file name as the image data being transferred from the photographing apparatus. Examiner interprets the display of fig. 3 to be a status display after receiving a signal of selecting a transfer method and displaying fig.3 analogous to the media file transfer message)
 before 16PAR2110792USPX2022233JZCN-USdisplaying the cancel icon,(Fig. 6, ¶80 Once a destination part of the external device has been selected (operation S103), the image data starts to be transferred (operation S104). As illustrated in FIG. 6, while the image data is transferred to the external device, information on a data-transfer-progress status may be displayed on the display unit 51. Examiner interprets the displaying a progress bar with a cancel icon as shown in fig. 6 which indicated a display of a cancel icon during the transfer of the file)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of photographing ang file transfer of Kim with the teaching of application program package of Mich as modified because Kim teaches a photographing apparatus and a file transfer method in the photographing apparatus in which, if an external device includes a file having the same file name as image data of the photographing apparatus, the image data of the photographing apparatus and the file of the external device that have the same file name are displayed when the image data is transferred to the external device, thereby improving convenience and efficiency in file transfer. (¶13)

Claim 15 is similar in scope to Claim 6; therefore, Claim 15 is rejected under the same rationale as Claim 6.

Claims 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Liao in view of Ying, as applied to claims 4 & 13 above, and further in view of KANG et al. (U.S. Pub 2015/0033125) hereinafter Kang.

As per Claim 8, the rejection of claim 4 is hereby incorporated by reference; Mich as modified previously taught the on-top floating window, the second size, the user. Mich as modified does not explicitly teach wherein the processor is further configured to acquire position information of the user, and to adjust a position of the on-top floating window in the second size according to the position information, such that a distance between the on-top floating window and the user is minimized.
Kang teaches wherein the processor is further configured to acquire position information of the user, and to adjust a position of the on-top floating window in the second size according to the position information, such that a distance between the on-top floating window and the user is minimized. (Fig. 7D, ¶4, ¶49, ¶128 wherien the controller 100 may measure a distance between the user input position information in the first window and the position of the second window through the pop-up window position adjustment module 102. When the distance becomes a threshold value (e.g., 3 cm, 2 cm, 1 cm, or less), the pop-up window position adjustment module 102 may automatically adjust the second window under control of the controller 100. The pop-up window position adjustment module 102 may automatically adjust a positioning of the second window wherien When the input means 743 for the user input is directed to the second window 746, the controller 100 may move the second window through the grid by the grid movement method of the pop-up window position adjustment module 102)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching operating window of electronic device with touch screen of Kang with the teaching of application program package of Mich as modified because Kang teaches provide a method and an apparatus for operating a pop-up window of a portable terminal capable of adjusting a position of the pop-up window according to user's multitasking from a manual operation to an automatic operation when operating the pop-up window of the portable terminal thus improving operation time. (¶6)

Claim 17 is similar in scope to Claim 8; therefore, Claim 17 is rejected under the same rationale as Claim 8.

Claims 20 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mich in view of Liao, as applied to claims 1 & 10 above, and further in view of Drappeau (U.S. Pub 2018/0150207) hereinafter Drap.
As per Claim 20, the rejection of claim 1 is hereby incorporated by reference; Mich as modified previously taught the enlarged on-top floating window and the cancel icon. However, Mich as modified does not explicitly teach wherein the processor is further configured to return the enlarged on-top floating window to an initial display state after the cancel icon is triggered. 
Drap teaches wherein the processor is further configured to return the enlarged on-top floating window to an initial display state after the cancel icon is triggered. (Fig. 5A, Fig. 5B, ¶78 wherein 11 may return the GUI 510 to the state illustrated in FIG. 5A when the client device 111 receives an indication of a selection of the cancel button 500)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of holistic revelations in an electronic artwork of Drap with the teaching of application program package of Mich as modified because Drap teaches  generating, distributing and consuming image filters and image filters formats. More specifically, the present disclosure provides improved systems and methods to visually emphasize and de-emphasize image shapes in an image based on data contained by an image filter format and display information associated with the image shapes wherein the image interactivity engine processes and presents the image filter format via a graphical user interface (GUI). In response to interactions with an image filter format comprised image, the image interactivity engine may, based on the image filter format, visually emphasize image shapes within the image. The image filter format may include associations (by means of URIs) between image shapes and a source of image data, therefore the image interactivity engine may retrieve and display the associated image data in a GUI in response to interactions with an image shape such as canceling a change and allowing the return to the previous state.  (Abstract, ¶2)

Claim 21 is similar in scope to Claim 20; therefore, Claim 21 is rejected under the same rationale as Claim 20.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection wherein Liao is relied upon to teach the following limitation “display an on-top floating window, enlarge the on-top floating window upon receiving a trigger;” and Drap is relied upon to teach the following limitation “wherein the processor is further configured to return the enlarged on-top floating window to an initial display state after the cancel icon is triggered.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892 for listed of cited references.

	Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179